Citation Nr: 0612184	
Decision Date: 04/27/06    Archive Date: 05/09/06	

DOCKET NO.  04-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from September to November 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2006 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a June 2005 Board decision finding that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's previously denied claim of service connection 
for an acquired psychiatric disorder, and, in so doing, 
remanded the case to the Board for action consistent with a 
February 2006 Joint Motion for Remand.  The case is now, once 
more, before the Board for appellate review.

The Board notes that, during the course of the aforementioned 
Joint Motion in February 2006, the Board was instructed to 
consider the appellant's claim for service connection "on the 
merits" rather than as a claim to reopen.  Accordingly, the 
Board will address the issue of service connection for an 
acquired psychiatric disorder on a de novo basis.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for an 
acquired psychiatric disorder which he contends is related to 
his period of active military service.  

During his pre-entrance examination in January 1966, the 
veteran responded affirmatively to questions regarding 
nervous trouble, drug or narcotic habit, and frequent trouble 
sleeping.  In a January 1966 consultation, the veteran 
reported using a variety of drugs, including LSD, to control 
his nerves.  The examiner noted he seemed poorly motivated 
for the military service but there was no real incapacity, 
and that he does well at things he wants to do well at. 

In a mental hygiene consultation report of October 1966, it 
was noted that the veteran had undergone a psychiatric 
examination the previous month, and that administrative 
separation was recommended.  Reportedly, the veteran had no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels.  The pertinent 
diagnosis was chronic, severe, emotionally unstable 
personality, manifested by an inability to adjust to a 
military environment, immaturity, "nervousness," and other 
symptoms of chronic anxiety, and labile control of emotional 
responses to minor environmental stresses resulting in 
outbursts of temper and weeping, as well as a withdrawal from 
interpersonal relationships.  Interpersonally, the veteran 
related in an agitated manner during the course of the 
psychiatric interview, showing both impaired insight and 
judgment.  The level of the veteran's stress was 
undetermined.  However, his predisposition was described as 
"marked," characterized by a lifelong history of adaptation 
problems, ineffective parental guidance, problems with 
adjustment to parental and school authority, poor social 
adaptation with difficulty forming meaningful friendships, 
marginal academic adaptation, mismanagement of hostility and 
anxiety feelings in the past, and a history of "nervousness" 
which, it was felt, had existed prior to the veteran's entry 
into service.  

The veteran's impairment for further military duty was 
described as "marked," with a character structure deeply 
ingrained and beyond the scope of rehabilitative efforts in a 
military environment.  Noted at the time of evaluation was 
that the veteran's diagnosis was that of a character and 
behavior disorder.

At the time of a service separation examination in October 
1966, the veteran gave a history of trouble sleeping, 
nightmares, depression, and nervous trouble, as well as a 
drug and/or narcotic habit.  A Clinical Record Cover Sheet 
dated in November 1966 was significant for a diagnosis of 
chronic, severe, emotionally unstable personality which 
existed prior to the veteran's entry into service.

In a rating decision of August 1996, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically, an emotionally unstable personality.  
Noted at the time was that the veteran's personality disorder 
was a constitutional or developmental abnormality for which 
service connection cannot be granted.

Since the time of the August 1996 rating decision, the 
veteran has received additional, separate and distinct 
psychiatric diagnoses, including major depressive disorder, 
panic disorder with agoraphobia, and obsessive-compulsive 
disorder.  According to the veteran's private physician, the 
veteran traced his clinical symptoms "back to when he entered 
the Army."  Reportedly, at that time, the veteran had become 
visibly depressed and developed panic attacks.  The veteran 
stated he was ridiculed by other soldiers and that when he 
expressed suicidality, he was removed from the barracks, 
medicated, and restrained.  According to the veteran's 
physician, these episodes were still "a vivid traumatic 
memory" in the veteran's mind.

The Board observes that, to date, the veteran has yet to be 
afforded a VA psychiatric examination for compensation 
purposes.  The veteran's attorney, during the course of the 
aforementioned Joint Motion, and once again in correspondence 
of April 2006, has requested that the veteran's case be 
remanded to the RO for the purpose of affording the veteran 
such an examination, with a view towards determining the 
etiology of the veteran's current psychiatric disability.  
Under the circumstances, the Board is of the opinion that 
such further development would be helpful to a proper 
adjudication of the veteran's current claim for service 
connection.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As remand is otherwise required, 
corrective notice should be provided that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
a discussion that an effective date and 
evaluation will be assigned 
if service connection is awarded, as well 
as the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded a 
VA examination by a psychiatrist in order 
to more accurately determine the exact 
nature and etiology of his current 
psychiatric disability.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report.

Based on review of the medical evidence 
of record, examination of the veteran, 
and sound medical principles, the 
examiner should provide opinions on the 
following:

(a) As regards the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining psychiatrist should provide 
a diagnosis of all psychiatric disorders 
present, as well as any personality 
disorders.  

(b)  If any psychiatric disorders are 
diagnosed, the examiner should opine on 
whether that disability more likely, less 
likely, or as likely as not (50 percent 
probability or greater) had its origin 
during the veteran's 21/2 months of active 
military service.  In rendering this 
opinion, the examiner should opine on 
whether any such psychiatric disorder 
clearly and unmistakably existed prior to 
service, and if so, whether any 
underlying psychiatric disorder was 
permanently worsened beyond the normal 
progression of the disorder as a result 
service.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



